[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2348

                       DAVID T. VEALE,

                    Plaintiff, Appellant,

                              v.

  WILLIAM HASBROOK, MEMBER OF THE BOARD OF SELECTMEN FOR THE
    TOWN OF GILSUM, NH; JOAN MILLER, MEMBER OF THE BOARD OF
SELECTMEN FOR THE TOWN OF GILSUM, NH; THE TOWN OF GILSUM, NH,

                    Defendants, Appellees,

   KENNETH DOOLEY, MEMBER OF THE BOARD OF SELECTMEN FOR THE
                      TOWN OF GILSUM, NH,

                          Defendant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF NEW HAMPSHIRE

     [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.


     David T. Veale on brief pro se.
     John T. Alexander and Ransmeier & Spellman on brief for
appellees.
                     SEPTEMBER 28, 2000


         Per Curiam. Appellant David T. Veale appeals from

the district court's grant of summary judgment to appellees,

the Town of Gilsum, New Hampshire, and certain members of

its Board of Selectmen.     After carefully reviewing the

parties' briefs and the record, we affirm the judgment of

the district court essentially for the reasons stated in its

Order, dated September 17, 1999.   We add that the district

court did not abuse its discretion in denying appellant's

motion for a change of venue.

         Affirmed.   See Local Rule 27(c).